CARPENTER, J.
Tbis is an action brought by the plaintiff against tbe city of Providence for personal injuries sustained by her because of tbe alleged negligence of tbe city of Providence in not keeping a sidewalk on Elmwood avenue in a safe condition for use and travel. Tbe case was tried before a jury and tbe jury returned a verdict for the defendant. In due time a motion for a new trial was filed, and tbe case is now before this Court on said motion.
It appeared from tbe evidence that the plaintiff was injured after alighting from an electric car on to the sidewalk on Elmwood avenue. She testified that she stepped on to tbe edge of a bole near a tree. Tbe defendant offered no defence, but allowed tbe jury to decide tbe question as to whether or not tbe defect, as testified to and described, was such a defect as would hold tbe city responsible in tbe case. Tbe jury decided for the defendant.
Tbe Court feels that substantial justice bas been done.
Motion for a new trial is denied.